

116 HR 1748 IH: Safe Freight Act of 2019
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1748IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Mr. Young introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to provide for the minimum size of crews of freight trains,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Safe Freight Act of 2019. 2.Freight train crew size (a)AmendmentSubchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following new section:
				
 20169.Freight train crew sizeEffective 30 days after the date of enactment of the Safe Freight Act of 2019, no freight train or light engine used in connection with the movement of freight may be operated unless it has a crew consisting of at least 2 individuals, one of whom is certified under regulations promulgated by the Federal Railroad Administration as a locomotive engineer pursuant to section 20135, and the other of whom is certified under regulations promulgated by the Federal Railroad Administration as a conductor pursuant to section 20163..
 (b)Conforming amendmentThe table of sections for chapter 201 of title 49, United States Code, is amended by adding at the end the following new item:
				
					
						20169. Freight train crew size..
			